Restriction/Election

Notice of Pre-AlA or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




2.	Restriction is required under 35 U.S.C. 121 and 372. This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in response to this action, to elect a single invention to which the claims must be restricted.

 Group I, claim(s) 1-7, 14-16, 31-34 and 45 (in-part) are drawn to a method for producing a second urolithin (species hydroxyl group), classified in C12P 17/06.

 Group II, claim(s) 1-7, 14-16, 31-34 and 45 (in-part) are drawn to a method for producing a second urolithin (species hydrogen atom), classified in C12P 17/06.


Group Ill, 1-7, 14-16, 31-34 and 45 (in-part) are drawn to a method for producing a second urolithin (species methoxy group), classified in C12P 17/06.


Species election:

3.	This application contains claims directed to the following patentably distinct species of variables for R1 to R7 (see claim, for example). For examination on the merits an election is required of a single specific one for each variable. The species are independent or distinct because they represent different functions and structures, therefore different products. In addition, these species are not obvious variants of each other based on the current record. 


4.	The invention listed in Group I-III above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: because Groups | -III are directed to different products and under PCT Rule 13.1 applicant is entitled to the first product. Furthermore, the invention of Group II does not escape the prior art (see Nakajima  (US Patent No. 11,066,381, 2016) which discloses a production of urolithin based on two formulas and production of urolithin A, B, C (see abstract and entire document). Thus, these inventions are deemed to lack unity of invention because they 

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.1498).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hope A. Robinson whose telephone number is 571-272-
0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hittp://pair- direct.uspto.gov. Should you 

/HOPE A ROBINSON/Primary Examiner, Art Unit 1652